Citation Nr: 0111565	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus with sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1969.

The current appeal arose from a March 1990 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston Texas.  The RO granted an increased evaluation of 
20 percent for sciatica, left greater than right of uncertain 
etiology, from August 27, 1971 and denied service connection 
for old herniated nucleus pulposus.  The veteran filed a 
timely notice of disagreement in June 1990 and thereafter 
perfected an appeal as to both issues.

In November 1990 the veteran testified at his personal 
hearing in support of his claim.  In December 1990 the 
Hearing Officer determined that the veteran's service-
connected sciatica disability would be extended to include 
herniated nucleus pulposus and increased the disability 
evaluation to 40 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5293 from May 10, 1989.  

In March 1999 the RO affirmed the determination previously 
entered.  

In July 2000 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability (TDIU).  In March 2001 the veteran provided 
oral testimony at a video conference hearing before the 
undersigned Member of the Board, a transcript of which has 
been associated with the claims file.  The veteran's 
testimony referable to unemployability due to his service-
connected back disability is construed as a notice of 
disagreement with the RO's denial of entitlement to a TDIU in 
July 1990.  This claim is further addressed in the remand 
portion below.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this case, the RO has evaluated the veteran's back 
disability by analogy under Diagnostic Codes 5293-5299 of the 
VA Rating Schedule.  The current 40 percent evaluation under 
Diagnostic Code 5293 contemplates intervertebral disc 
syndrome with severe impairment manifested by recurring 
attacks with intermittent relief.  The maximum evaluation of 
60 percent is for application when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief.  38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2000).

Evaluation of the level of disability of the veteran's back 
also includes consideration of the functional impairment of 
his ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board notes that in DeLuca v. Brown, 2 Vet. App. 202, 206 
(1995) the Court held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206 (1995).

In VAOPGCPREC-36-97, the acting VA General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion.

In that regard, neither the March 1999 nor the November 1999 
VA examinations adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca, 
supra.  Therefore, reexamination is warranted.

Giving careful consideration to medical evidence of record, 
the Board is the opinion that this claim requires additional 
development in view of the current state of the record in 
order to meet the duty to assist and comply with applicable 
regulatory criteria.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

As the Board noted earlier, the March 1991 videoconference 
oral testimony of the veteran referable to his inability to 
work due to his service-connected low back disability has 
been construed as a notice of disagreement with the RO's July 
2000 denial of entitlement to a TDIU.  Where there has been 
an initial RO determination and a notice of disagreement 
therewith, failure of the RO to provide a statement of the 
case is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should ask the veteran to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for an 
increased evaluation for his service-
connected low back disability.  



After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic  surgeon and 
neurologist or other appropriate 
available medical specialists, including 
on a fee basis if necessary, for the 
purpose of ascertaining the current 
nature and extent of severity of his 
herniated nucleus pulposus with sciatica.





The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the service-connected 
herniated nucleus pulposus with sciatica, 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  It is requested 
each examiner provide explicit responses 
to the following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structures, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, each examiner should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, each examiner must 
so state.

(c) With respect to subjective complaints 
of pain, each examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the back disability.

(d) Each examiner is also requested to 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, each 
examiner should so indicate.

Any opinions expressed by each examiner 
must be accompanied by a complete 
rationale.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim for increased 
compensation benefits.  Moreover, the 
governing regulation provides that 
failure to report without good cause 
shown for an examination in conjunction 
with a claim for an increased evaluation 
will result in the denial of the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  The RO should issue a statement of 
the case as to the denial of entitlement 
to a TDIU.  The RO should advise the 
veteran of the requisite time within 
which to file a substantive appeal if he 
wishes appellate review.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for herniated 
nucleus pulposus with sciatica, and in so 
doing, should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 (2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


